Title: From George Washington to James Lloyd, 11 February 1799
From: Washington, George
To: Lloyd, James



Sir,
Mount Vernon 11⟨th⟩ Feby 1799.

Your favor of the 28th Ulto enclosing Mr Gerry’s correspondence with M. Talleyrand, came safe; but not so soon after its date as might have been expected; or an earlier acknowledgment thereof would have been returned. For your kind, and polite attention to me in sending me this curious interchange, with the Secretary of State’s Report thereon, I pray you to accept my best thanks.
It is not surprising that, the latter should not prove agreeable to the taste of some Gentlemen in the Ho. of R—p—s. It served to place the views & objects of the Fr: Government in too conspicuous a light to be mistaken; and of course did not accord with their purposes. I wish, however, they were in every man’s hand, for I am

persuaded the great mass of our Citizens require only to understand matters rightly, to form right decisions; whilst the business of some among us seems to be, to pervert, and lead their judgments astray by false alarms, and a misrepresentation of facts.
I recollect well, having received a letter from you sometime in July last on the Subject of Kentucky politics; but as it was in answer to my queries, and knowing that you wd have left Philadelphia, or in other words that the Session of Congress was about to close, and that an acknowledgment of it was not likely to reach that City ’ere this would happen, I did not reply to it. This is offered as my apology for not writing to you on that occasion. With esteem and regard I remain Sir, Your Most Obedt Hble Servt

Go: Washington

